date cc ita b04 ----------- conex-113343-05 internal_revenue_service number info release date uil the honorable mike rogers member u s house of representatives noble street federal building anniston al attention beverly graben dear congressman rogers i am responding to your letter dated date on behalf of your constituent ms ---------------- she received a form_1099 for a mitigation grant used to construct a storm shelter under a program administered by the federal emergency management agency fema she believes that the grant should not be taxable_income in a date memorandum the internal_revenue_service concluded that taxpayers who receive grants to improve property under the flood mitigation assistance program fma the pre-disaster mitigation program pdm and the hazard mitigation grant program hmgp which fema administers must include the grants in gross_income the administration however believes that the congress should amend the internal_revenue_code to achieve the policy objective of reducing damages from future disasters the department of the treasury as part of the administration’s revenue proposals for fiscal_year recommended amending the internal_revenue_code to exclude from gross_income fema mitigation grants used to purchase or repair property and to allow taxpayers to elect to defer gain realized on the sale of property under fema mitigation grant programs under this proposal the treasury_department would have administrative authority to provide retroactive relief department of the treasury general explanations of the administration’s fiscal_year revenue proposals date in response to the treasury department’s revenue proposals the house of representatives passed h_r which if enacted would generally provide that payments under fema mitigation grant programs are not subject_to current taxation for amounts received or with respect to sales or other dispositions after the date of enactment during the debate on h_r house ways_and_means_committee chairman william thomas urged the treasury_department to exercise administrative authority to provide retroactive relief cong rec h1394 daily ed date a bill identical to that passed by the house of representatives s has been introduced in the united_states senate in addition secretary_of_the_treasury snow in his date letters to chairman thomas and senate_finance_committee chairman charles grassley stated i t is our hope that congress consistent with the administration’s budget proposal will encourage the treasury_department to provide retroactive relief to those individua ls who have utilized fema mitigation grants in the past i hope this information is helpful if you have any questions please contact me at sincerely robert m brown associate chief_counsel income_tax accounting
